DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, 8-13, 20 and 22 in the reply filed on 11/6/2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Amended claim 1 claims a composition comprising a “solution enhancer”. Claim 4 claims a “solution enhancer” and therefore does not further limit claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-13, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (20100209472).
Wang teaches a drug releasing coating for medical devices. 
Wang, paragraph 26 of the PGPUB, teaches the coating layer overlying the exterior surface of the medical device comprises a therapeutic agent, an antioxidant, and an additive wherein the additive can be glycerol.
Wang, paragraph 25 of the PGPUB, teaches the antioxidant can be gallic acid or propyl gallate. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a coating comprising gallic acid or propyl gallate and glycerol as taught by Wang as this is one suitable combination of components to form a coating. 
Propyl gallate as taught by Wang reads on an ester derivative of gallic acid as claimed in claim 1. 
Glycerol as taught by Wang reads on a solution enhancer as claimed in claim 1. 



Regarding claim 3, glycerol as taught by Wang reads on a solution enhancer as claimed in claim 1. 

Regarding claim 4, Wang, paragraph 280 of the PGPUB, teaches 
Formulation 1.1—30-90 mg rapamycin, 1-2% (by weight of rapamycin) of butylated hydroxytoluene (BHT), 15-90 mg Tween 80, 30-90 mg sodium docusate (dioctyl Sodium sulfoSuccinate), and 1-3 ml ethanol were mixed.  
Therefore, BHT is an antioxidant which is present in this formulation in an amount of .1 wt%-2.4 wt%. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that gallic acid or propyl gallate as the antioxidant to be present in the composition in the amount of .1 wt%-2.4 wt% as this is a suitable amount of antioxidant that is present in these coatings. 

Regarding claim 8, Wang, paragraph 250 of the PGPUB, teaches the solvents for preparing of the coating layer may be water. 
Water as taught by Wang reads on an aqueous base solution as claimed in claim 8. 



Regarding claim 10, Wang, paragraph 253 of the PGPUB, teaches the weight percent of drug and additives in the solvent may be in the range of 0.1-80% by weight. 
Therefore, the water as a solvent is present in the amount of 20%-99.9% by weight. 

Regarding claim 11, Wang, paragraph 259 of the PGPUB, teaches a coating solution or suspension is prepared and then transferred to an application device for applying the coating solution or suspension to a balloon catheter.
The propyl gallate as the antioxidant in suspension form is the same suspension as taught in claim 11 and therefore it would be expected that the propyl gallate in suspension would be within and/or around the functional coating as claimed in claim 11. 

Regarding claim 12, Wang, paragraph 26 of the PGPUB, teaches the coating layer overlying the exterior surface of the medical device comprises a therapeutic agent, an antioxidant, and an additive wherein the additive can be a combination of glycerol and soluble polyvinylpyrrolidone. 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a coating comprising gallic acid or propyl gallate, glycerol and soluble polyvinylpyrrolidone as taught by Wang as this is one suitable combination of components to form a coating. 
Soluble polyvinylpyrrolidone as taught by Wang reads on a stabilizer as claimed in claim 12. 

Regarding claim 13, Wang, paragraph 254 of the PGPUB, teaches the content of the additive, such as glycerol, in the coating solution can be from 1-45% by weight, 1 to 40% by weight, or from 1-15% by weight based on the total weight of the solution. 

Regarding claim 20, although claim 20 limits the coating further comprising a stabilizer and/or a buffer solution of claim 12 to the coating further comprising a stabilizer and/or a buffer solution having a pH from 2.0 to 7.4, the coating further comprising a stabilizer and/or a buffer solution having a pH from 2.0 to 7.4 is still interpreted as a stabilizer OR a buffer solution having a pH from 2.0 to 7.4
Claim 20 does not positively require the coating further comprising a stabilizer AND a buffer solution having a pH from 2.0 to 7.4 or the coating further comprising a buffer solution having a pH from 2.0 to 7.4.
Therefore, claim 20 is not further limiting the composition of claim 12 that is met by the coating further comprising a stabilizer, which is met by polyvinylpyrrolidone as set forth in the rejection of claim 12. 

Regarding claim 22, Wang, paragraph 26 of the PGPUB, teaches the coating layer overlying the exterior surface of the medical device comprises a therapeutic agent, an antioxidant, and an additive wherein the additive can be glycerol.
Wang, paragraph 25 of the PGPUB, teaches the antioxidant can be gallic acid or propyl gallate. 
Wang, paragraph 250 of the PGPUB, teaches the solvents for preparing of the coating layer may be water.
The coating composition comprising gallic acid or propyl gallate, glycerol and water as taught by Wang reads on the wetting agent as claimed in claim 22. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US8147769 teaches a polymer-containing portion of a stent delivery assembly comprising propyl gallate as an antioxidant. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        1/26/21